DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/18/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinchek et al (US 2016/0072145 A1, hereafter Martinchek) in view of Ikeda (US 2009/0169964 A1, hereafter Ikeda).
With regard to claims 1 and 8, Martinchek teaches an electrochemical system comprising: 
a first separator plate and a second separator plate (separator plates 200) which each define a plate plane and are stacked in a stacking direction perpendicular to the plate planes [0021-0024, fig. 1, fig. 3, fig. 5]; 
having a membrane arranged between the separator plates, the membrane comprising an electrolytic membrane (membrane electrode assembly) to form an electrochemical cell between the separator plates [0021, fig.3]; 

wherein the fixing elements (datum 300) comprise at least first and second fixing elements which are designed to be integral (welded to) the first and second separator plates respectively (at least one datum 300 per plate), the fixing elements are different from sealing elements and spaced apart from sealing elements in a plane parallel to the plate planes (located outside peripheral region of plates typically used for sealing) and projects at least in sections beyond the plate plane of the separator plates in the stacking direction (raised central area near aperture 300A extends above plate planes) [0023-0025, fig. 5].
wherein the first fixing element is supported on the second fixing element in such a way that the second fixing element prevents a displacement of the first separator plate relative to the second separator plate in at least one of two opposite directions along an axis or straight line parallel to the plate planes (nested configuration seen in fig. 5 would prevent lateral movement) [0022, 0025, fig. 5].

    PNG
    media_image1.png
    407
    713
    media_image1.png
    Greyscale


Martinchek implies the use of a seal [0025] but does not explicitly teach the seal location.  However it is well known in the art to seal near a contact area of a membrane  and a separator plate as evidenced by Ikeda [0039, fig. 12].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the seal location of Ikeda with the system of Martinchek since it is known to allow for an excellent gas seal [Ikeda 0078].
With regard to claim 2, Martinchek teaches the fixing elements project in the stacking direction beyond the sealing (raised central area near aperture 300A extends above plate planes that would contain sealing elements) [0023-0025, fig. 5].
With regard to claim 5, Martinchek teaches an electrically insulating coating (overmolded plastic) [0023].
With regard to claim 6, Martinchek teaches the fixing elements are arranged on a side of the at least one sealing element (outer periphery) facing away from the electrochemical cell sealed by the at least one sealing element [0023, fig. 3-5].
With regard to claim 7, Martinchek teaches the fixing elements (datum 300) comprise a metal tab (320) which would have some degree of elasticity due to being comprised of a thin metal and therefore be capable of flexing in the stacking direction [0023, fig. 4, fig. 8].
With regard to claim 9, the limitations of molded into, embossing, and deep drawing are considered product by process limitations that would result in the structure of the fixing element being integral with the separator plate.  This is taught by Martinchek which teaches welding the fixing elements (datum 300) to separator plates [0024].  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 12, Martinchek teaches the fixing elements (datum 300) are designed as extensions of the respective separator plate (as seen in fig. 4 and fig. 8) and are angled at least in sections (central arch) relative to the plate plane of the 
With regard to claims 13-15, Martinchek teaches a portion of the fixing elements (datum 300) are at an angle compared to the plate plane of the separator (as seen in fig. 5) [0022, fig. 5] but does not explicitly teach the claimed angles or shapes.  However these would be an obvious variant to one of ordinary skill in the art since they would provide the same function of allowing for nested fixing elements out of plane and would only require a change in shape.  See MPEP 2144.04 IV.
With regard to claim 16, Martinchek teaches the extensions (datum 300) each have a bead like depression (conical feature 310) that would increase stiffness and is aligned along the angled section (as seen in fig. 5) [0022-0023, fig. 5].
With regard to claim 17, Martinchek teaches the separator plates comprise two individual plates (200A and 200B) joined by laser welding [0021].
With regard to claim 18, Martinchek teaches only one datum may be used per bipolar plate (which would correspond to one individual plate) [0023].
With regard to claim 19, Martinchek teaches multiple datum may be used per bipolar plate (which would correspond to at least one fixing element per individual plate) [0023].
With regard to claim 20, Martinchek teaches the first fixing element comprises an elevated area (external surface of conical feature 310) facing the second separator plate (upward) and the second fixing element comprises a second elevated area (internal surface of stacked conical feature 310) facing the first separator plate (downward) wherein the second elevated area of the second separator plate has a .  

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinchek and Ikeda as applied to claims 1-2, 5-9, and 12-20 above, and further in view of Keyser et al (US 2009/0239128 A1, hereafter Keyser).
With regard to claims 3-4, Martinchek does not teach a section of the membrane accommodated in a fixing element.  However, in the same field of endeavor, Keyser teaches a seal for a bipolar plate (separator plate) that includes a membrane (softgood layer 502 including membrane) accommodated between first and second fixing elements (trough 410’ and bead 404”) [0028, 0040-0041, fig. 5-6].  Keyser further teaches the membrane (softgood layer 502 including membrane) is electrically insulating (which would insulate the first and second fixing elements (claim 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fixing elements accommodating a membrane of Keyser with the electrochemical system of Martinchek for the benefit of a robust seal that mitigates against leakage and is cost effective [Keyser 0009].
With regard to claims 10-11, Martinchek does not teach the sealing elements are  integral to the respective separator plates.  However, in the same field of endeavor, Keyser teaches a seal for a bipolar plate (separator plate) that includes a membrane (softgood layer 502 including membrane) accommodated between first and second sealing beads (trough 410’ and bead 404”) integral to (molded into) first and second bipolar plates (separator plates) with the beads mutually supporting one another (conforming as seen in fig. 6) [0028, 0040-0041, fig. 5-6].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fixing elements accommodating a membrane of Keyser with the electrochemical system of Martinchek for the benefit of a robust seal that mitigates against leakage and is cost effective [Keyser 0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724